DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 3, 2019 was filed after the mailing date of the Application on April 2, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments filed January 10, 2022 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims and drawings are entered.

Drawings
The drawings were received on January 10, 2022.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed January 10, 2022, with respect to objection to the drawings have been fully considered and are persuasive in view of amended drawings.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see Remarks page 8, filed January 10, 2022, with respect to claims 5 and 15 objections have been fully considered and are persuasive in view of the amendment.  The objection of claims 5 and 15 has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed January 10, 2022, with respect to claims 1-20 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 112(b) of claims 1-20 has been withdrawn. 

Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered references to Kim et al. (U.S. Patent Application Publication 2012/0235857A1) hereinafter “Kim” in view of Hakobyan et al. (U.S. Patent Application Publication 2016/0356885A1) hereinafter “Hakobyan”, and further Asano et al. (U.S. Patent Application Publication 2011/0109494) hereinafter “Asano” and Bolger (U.S. Patent 3882493A) hereinafter “Bolger”.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 9-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hakobyan.
In regards of claim 1, Kim teaches a system comprising: 
a radar system comprising a transmitter and a receiver (Kim, Abstract: “a radar  apparatus… transmitting chirp signals… and signals reflected from the object is received through at least one receiving array antenna”), wherein the radar system is operable to: 
define a near range and a far range (paragraph [0015]: “The radar apparatus may include: an antenna unit configured to include the at least one transmitting array antenna and the at least one receiving array antenna; a transmitter configured to generate the plurality of long range transmitting chirp signals and the plurality of short range transmitting chirp signals and transmit the generated chirp signals through the at least one transmitting array antenna; a receiver configured to process the reflected signal received through the at least one receiving array antenna; and a signal processing processor configured to generate control signals for generating the plurality of short range transmitting chirp signals and the plurality of long term transmitting chirp signals and process the signals processed through the receiver”); 
during each one of a plurality of time intervals: repeatedly transmit, via the transmitter (paragraph [0015]: “The radar apparatus may include: an antenna unit configured to include the at least one transmitting array antenna and the at least one receiving array antenna; a transmitter configured to generate the plurality of long range transmitting chirp signals and the plurality of short range transmitting chirp signals and transmit the generated chirp signals through the at least one transmitting array antenna; a receiver configured to process the reflected signal received through the at least one receiving array antenna; and a signal processing processor configured to generate control signals for generating the plurality of short range transmitting chirp signals and the plurality of long term transmitting chirp signals and process the signals processed through the receiver”); 
and select, by the transmitter, a transmit power for a transmission during the one of the time intervals based on from which of the near range and the far range are to be received during the one of the time intervals (paragraph [0016]: “The transmitter may include at least two power amplifiers configured to differently output the transmission power for the plurality of long range transmitting chirp signals and the transmission power for the plurality of short range transmitting chirp signals”); and 
receive, in the receiver, reflections; and 
a receiver configured to process the reflected signal received through the at least one receiving array antenna; and a signal processing processor configured to generate control signals for generating the plurality of short range transmitting chirp signals and the plurality of long term transmitting chirp signals and process the signals processed through the receiver”).
Kim does not teach a plurality of OFDM symbols and reflections of the OFDM symbols.
Hakobyan teaches a plurality of OFDM symbols and reflections of the OFDM symbols (Hakobyan Abstract: “a radar apparatus having transmitting antennas and at least one receiving antenna, including: generating transmission spectra by complex modulation of mutually equidistant orthogonal OFDM subcarriers; transforming the transmitted spectra into the time domain; digital/analog conversion, high-frequency modulation of the transmitted spectra, and simultaneous emission of the modulated transmitted spectra via the transmitting antennas; demodulating and digitizing a received signal; generating one received spectrum per transmitted spectrum, a division of the OFDM subcarriers corresponding to their division in the transmitted spectra being carried out; eliminating the transmitted signal forms of the transmitted spectra from the received spectra”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kim the plurality of OFDM symbols and reflections of the OFDM symbols as taught by Hakobyan since the claimed in order to easily control the detection range on the long-range mode and the short-range mode”(Kim paragraph [0035]) with the predictable result of “simultaneously use a long range radar (LRR) operation and a short range radar (SRR) operation” as needed in Kim paragraph [0038].

In regards of claim 2 Kim and Hakobyan teach the claimed invention as shown above for the claim 1. 
Kim further teaches the transmitter is operable to: 
for a first time interval of the plurality of time intervals in which the reflections of the OFDM symbols arrive from the near range but not the far range, select a first, higher power for the transmit power (Kim paragraph [0032]: “a radar apparatus simultaneously supporting short range and long range radar operations in accordance with an embodiment of the present invention generates a plurality of short range transmitting chirp signals and a plurality of long range transmitting chirp signals by a frequency modulated continuous-wave (FMCW) modulation scheme and transmits the generated chirp signals to an object (not illustrated) through at least one transmitting array antenna 211 and receives a signal reflected from an object through at least one receiving array antenna 212, wherein the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”); and 
for a second time interval of the plurality of time intervals in which the reflections of the OFDM symbols arrive from the far range, select a second, lower power for the transmit power (Kim paragraph [0032]: “a radar apparatus simultaneously supporting short range and long range radar operations in accordance with an embodiment of the present invention generates a plurality of short range transmitting chirp signals and a plurality of long range transmitting chirp signals by a frequency modulated continuous-wave (FMCW) modulation scheme and transmits the generated chirp signals to an object (not illustrated) through at least one transmitting array antenna 211 and receives a signal reflected from an object through at least one receiving array antenna 212, wherein the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”).

In regards of claim 5, Kim and  Hakobyan teach the claimed invention as shown above for the claim 1. 
Kim further teaches the transmitter is operable to: repeatedly transmit only a first of the OFDM symbols during a first time interval of the plurality of time intervals; and  repeatedly transmit only a second of the OFDM symbols during a second time interval of the plurality of time intervals (Kim paragraph [0010]: "A radar apparatus supporting long range and short range radar operations is provided, wherein a plurality of short range transmitting chirp signals and a plurality of long range transmitting chirp signals are generated by a predetermined modulation scheme and is transmitted to an object through at least one transmitting array antenna and signals reflected from the object is received through at least one receiving array antenna, and the plurality of long range transmitting
chirp signals have transmission power larger than that for the plurality of short range transmitting chirp signals”; paragraph [0011]: “At the time of sensing the long range a longer detection range and a narrower detection angle are obtained and better resolution for the detection angle is obtained than at the time of sensing the short range, and at the time of sensing the short range a shorter detection range and a wider detection angle are obtained and better resolution for the detection range is obtained than at the time of sensing the long range”).

In regards of claim 6, Kim and  Hakobyan teach the claimed invention as shown above for the claim 1. 
Kim further teaches the radar system is operable to set a duration of each of the plurality of time intervals based on length of one or both of the near range and the far range (Kim  paragraph [0042]: “the plurality of chirp signals for the short range radar (SRR) operation include four chirp signals 50, 51, 52, and 53 having different slopes of frequency with respect to time and the transmission power 60 for the short range transmission has relatively lower and mainly targets objects that are positioned within the a range of about 60 m or less… the plurality of chirp signals for the long range radar (SRR) operation include six chirp signals 54, 55, 56, 57, 58, and 59 having different slopes of frequency with respect to time and the transmission power 61 for the long range transmission has relatively higher than that for the short range transmitting chirp signal and mainly targets objects that are positioned within a distance of the range of about 150 m or less”).

In regards of claim 7, Kim and  Hakobyan teach the claimed invention as shown above for the claim 6. 
Kim further teaches the radar system is operable to: set a duration of each of a first subset of the plurality of time intervals based on the length of the near range; and set a duration of each of a second subset of the plurality of time intervals based on the length of the far range (Kim  paragraph [0042]: “the plurality of chirp signals for the short range radar (SRR) operation include four chirp signals 50, 51, 52, and 53 having different slopes of frequency with respect to time and the transmission power 60 for the short range transmission has relatively lower and mainly targets objects that are positioned within the a range of about 60 m or less… the plurality of chirp signals for the long range radar (SRR) operation include six chirp signals 54, 55, 56, 57, 58, and 59 having different slopes of frequency with respect to time and the transmission power 61 for the long range transmission has relatively higher than that for the short range transmitting chirp signal and mainly targets objects that are positioned within a distance of the range of about 150 m or less”). 

In regards of claim 9, Kim and  Hakobyan teach the claimed invention as shown above for the claim 1. 
Kim further teaches the transmitter is operable to select the transmit power for the transmission during the one of the time intervals based on a direction in which the OFDM symbols are transmitted (Kim paragraph [0032]: “the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”).

In regards of claim 10, Kim and  Hakobyan teach the claimed invention as shown above for the claim 9. 
Kim further teaches the repeated transmission of a first of the OFDM symbols is in a first direction and the repeated transmission of a second of the OFDM symbols is in a second direction (Kim paragraph [0032]: “the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”).

In regards of claim 11, Kim teaches a method comprising: 
defining, by a radar system, a near range and a far range (paragraph [0015]: “The radar apparatus may include: an antenna unit configured to include the at least one transmitting array antenna and the at least one receiving array antenna; a transmitter configured to generate the plurality of long range transmitting chirp signals and the plurality of short range transmitting chirp signals and transmit the generated chirp signals through the at least one transmitting array antenna; a receiver configured to process the reflected signal received through the at least one receiving array antenna; and a signal processing processor configured to generate control signals for generating the plurality of short range transmitting chirp signals and the plurality of long term transmitting chirp signals and process the signals processed through the receiver”); 
during each one of a plurality of time intervals: repeatedly transmitting, by a transmitter of the radar system (paragraph [0015]: “The radar apparatus may include: an antenna unit configured to include the at least one transmitting array antenna and the at least one receiving array antenna; a transmitter configured to generate the plurality of long range transmitting chirp signals and the plurality of short range transmitting chirp signals and transmit the generated chirp signals through the at least one transmitting array antenna; a receiver configured to process the reflected signal received through the at least one receiving array antenna; and a signal processing processor configured to generate control signals for generating the plurality of short range transmitting chirp signals and the plurality of long term transmitting chirp signals and process the signals processed through the receiver”); and 
selecting, by the transmitter of the radar system, a transmit power for the transmitting during the one of the time intervals based on from which of the near range and the far range reflections are to be received during the one of the time intervals (paragraph [0016]: “The transmitter may include at least two power amplifiers configured to differently output the transmission power for the plurality of long range transmitting chirp signals and the transmission power for the plurality of short range transmitting chirp signals”); and receiving, by a receiver of the radar system, reflections; and 
a receiver configured to process the reflected signal received through the at least one receiving array antenna; and a signal processing processor configured to generate control signals for generating the plurality of short range transmitting chirp signals and the plurality of long term transmitting chirp signals and process the signals processed through the receiver”).
Kim does not teach a plurality of OFDM symbols and reflections of the OFDM symbols.
Hakobyan teaches a plurality of OFDM symbols and reflections of the OFDM symbols (Hakobyan Abstract: “a radar apparatus having transmitting antennas and at least one receiving antenna, including: generating transmission spectra by complex modulation of mutually equidistant orthogonal OFDM subcarriers; transforming the transmitted spectra into the time domain; digital/analog conversion, high-frequency modulation of the transmitted spectra, and simultaneous emission of the modulated transmitted spectra via the transmitting antennas; demodulating and digitizing a received signal; generating one received spectrum per transmitted spectrum, a division of the OFDM subcarriers corresponding to their division in the transmitted spectra being carried out; eliminating the transmitted signal forms of the transmitted spectra from the received spectra”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Kim the plurality of OFDM in order to easily control the detection range on the long-range mode and the short-range mode”(Kim paragraph [0035]) with the predictable result of “simultaneously use a long range radar (LRR) operation and a short range radar (SRR) operation” as needed in Kim paragraph [0038].

In regards of claim 12 Kim and Hakobyan teach the claimed invention as shown above for the claim 11. 
Kim further teaches for a first time interval of the plurality of time intervals in which the reflections of the OFDM symbols arrive from the near range but not the far range, selecting, by the transmitter of the radar system, a first, higher power for the transmit power (Kim paragraph [0032]: “a radar apparatus simultaneously supporting short range and long range radar operations in accordance with an embodiment of the present invention generates a plurality of short range transmitting chirp signals and a plurality of long range transmitting chirp signals by a frequency modulated continuous-wave (FMCW) modulation scheme and transmits the generated chirp signals to an object (not illustrated) through at least one transmitting array antenna 211 and receives a signal reflected from an object through at least one receiving array antenna 212, wherein the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”); and 
for a second time interval of the plurality of time intervals in which the reflections of the OFDM symbols arrive from the far range, selecting, by the transmitter of the radar system, a second, lower power for the transmit power (Kim paragraph [0032]: “a radar apparatus simultaneously supporting short range and long range radar operations in accordance with an embodiment of the present invention generates a plurality of short range transmitting chirp signals and a plurality of long range transmitting chirp signals by a frequency modulated continuous-wave (FMCW) modulation scheme and transmits the generated chirp signals to an object (not illustrated) through at least one transmitting array antenna 211 and receives a signal reflected from an object through at least one receiving array antenna 212, wherein the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”).

In regards of claim 15, Kim and  Hakobyan teach the claimed invention as shown above for the claim 11. 
Kim further teaches repeatedly transmitting, by the transmitter of the radar system, only a first of the OFDM symbols during a first time interval of the plurality of time intervals; and repeatedly transmitting, by the transmitter of the radar system, only a second of the OFDM symbols during a second time interval of the plurality of time intervals (Kim paragraph [0010]: "A radar apparatus supporting long range and short range radar operations is provided, wherein a plurality of short range transmitting chirp signals and a plurality of long range transmitting chirp signals are generated by a predetermined modulation scheme and is transmitted to an object through at least one transmitting array antenna and signals reflected from the object is received through at least one receiving array antenna, and the plurality of long range transmitting
chirp signals have transmission power larger than that for the plurality of short range transmitting chirp signals”; paragraph [0011]: “At the time of sensing the long range a longer detection range and a narrower detection angle are obtained and better resolution for the detection angle is obtained than at the time of sensing the short range, and at the time of sensing the short range a shorter detection range and a wider detection angle are obtained and better resolution for the detection range is obtained than at the time of sensing the long range”).

In regards of claim 16, Kim and  Hakobyan teach the claimed invention as shown above for the claim 11. 
Kim further teaches setting a duration of each of the plurality of time intervals based on length of one or both of the near range and the far range (Kim  paragraph [0042]: “the plurality of chirp signals for the short range radar (SRR) operation include four chirp signals 50, 51, 52, and 53 having different slopes of frequency with respect to time and the transmission power 60 for the short range transmission has relatively lower and mainly targets objects that are positioned within the a range of about 60 m or less… the plurality of chirp signals for the long range radar (SRR) operation include six chirp signals 54, 55, 56, 57, 58, and 59 having different slopes of frequency with respect to time and the transmission power 61 for the long range transmission has relatively higher than that for the short range transmitting chirp signal and mainly targets objects that are positioned within a distance of the range of about 150 m or less”).

In regards of claim 17, Kim and  Hakobyan teach the claimed invention as shown above for the claim 16. 
Kim further teaches  setting a duration of each of a first subset of the plurality of time intervals based on the length of the near range; and setting a duration of each of a second subset of the plurality of time intervals based on the length of the far range (Kim  paragraph [0042]: “the plurality of chirp signals for the short range radar (SRR) operation include four chirp signals 50, 51, 52, and 53 having different slopes of frequency with respect to time and the transmission power 60 for the short range transmission has relatively lower and mainly targets objects that are positioned within the a range of about 60 m or less… the plurality of chirp signals for the long range radar (SRR) operation include six chirp signals 54, 55, 56, 57, 58, and 59 having different slopes of frequency with respect to time and the transmission power 61 for the long range transmission has relatively higher than that for the short range transmitting chirp signal and mainly targets objects that are positioned within a distance of the range of about 150 m or less”).

In regards of claim 19, Kim and  Hakobyan teach the claimed invention as shown above for the claim 11. 
Kim further teaches  selecting, by the transmitter of the radar system, a transmit power for the transmitting during the one of the time intervals based on a direction in which the OFDM symbols are transmitted (Kim paragraph [0032]: “the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”).

In regards of claim 20, Kim and  Hakobyan teach the claimed invention as shown above for the claim 19. 
Kim further teaches the repeated transmitting of a first of the OFDM symbols is in a first direction and the repeated transmitting of a second of the OFDM symbols is in a second direction (Kim paragraph [0032]: “the plurality of long range transmitting chirp signal has transmit power larger than that of the plurality of short range transmitting chirp signals”).

Claims 3-14 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hakobyan and further in view of Asano.
In regards of claim 3, Kim and  Hakobyan teach the claimed invention as shown above for the claim 1. 
Neither Kim nor Hakobyan teach the receiver is operable to: during each one of the plurality of time intervals, select a receiver gain for reception of the reflections of the OFDM symbols during the one of the time intervals based on from which of the near range 
Asano teaches the receiver is operable to: during each one of the plurality of time intervals, select a receiver gain for reception of the reflections of the OFDM symbols during the one of the time intervals based on from which of the near range and the far range reflections of the OFDM symbols are to be received during the one of the time intervals (Asano paragraph [0027]: “Upon receipt of the control signal from the signal processor 10, the switch 514 switches connection so as to output the first processed signal from the high-gain circuit 512 or the second processed signal from the low-gain circuit 513 to the subsequent stage receiving unit 52. Namely, when the switch 514 receives the control signal in the first state, the switch 514 switches connection so as to output the first processed signal to the subsequent stage receiving unit 52. When the switch 514 receives the control signal in the second state, the switch 514 switches connection so as to output the second processed signal to the subsequent stage receiving unit 52”; paragraph [0032]: “At the same time as generating the first pulse signal, the signal processor 10 switches the state of the control signal from the second state to the first state, and outputs the control signal in the first state to the receiving device 50. Accordingly, at the same time generating the first pulse signal, the switch 514 switches connection to the high-gain circuit 512. At the same time as generating the second pulse signal, the signal processor 10 switches the state of the control signal from the first state to the second state, and outputs the control signal in the second state to the receiving device 50. Accordingly, at the same time generating the second pulse signal, the switch 514 switches connection to the low-gain circuit 513”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system taught in combination by Kim and Hakobyan the receiver operable to: during each one of the plurality of time intervals, select a receiver gain for reception of the reflections of the OFDM symbols during the one of the time intervals based on from which of the near range and the far range reflections of the OFDM symbols are to be received during the one of the time intervals as taught by Asano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system taught in combination by Kim and Hakobyan, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the receiver operable to: during each one of the plurality of time intervals, select a receiver gain for reception of the reflections of the OFDM symbols during the one of the time intervals based on from which of the near range and the far range reflections of the OFDM symbols are to be received during the one of the time intervals as taught by Asano in order to enable “the plurality of short range transmitting chirp signals and the plurality of long range transmitting chirp signals and processing the signals processed by the receiver” (Kim paragraph [0033]) with the predictable result of “a single apparatus or system to simultaneously use a long range radar (LRR) operation and a short range radar (SRR) operation” as needed in Kim (paragraph [0038]).
In regards of claim 4 Kim, Hakobyan and Asano teach the claimed invention as shown above for the claim 3. 
Neither Kim nor Hakobyan teach the transmitter is operable to: 
for a first time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the near range but not the far range, select a first, lower gain for the receiver gain; and 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, select a second, higher gain for the receiver gain. 
Asano teaches the transmitter is operable to: 
for a first time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the near range but not the far range, select a first, lower gain for the receiver gain (Asano paragraph [0030]: “FIG. 3 shows timing chart for generating the first or second pulse signal and for switching the state of the control signal in the signal processor 10. The timing chart in FIG. 3 can be broadly divided into two periods, i.e., the second time period for the short-range mode and the first time period for the long-range mode. Each period includes a reception period for receiving a reflected pulse signal after outputting the first or second transmission pulse signal. The signal processor 10 handles the first and second time periods as a series of operations, and repeats the operations”; paragraph [0032]: “At the same time as generating the first pulse signal, the signal processor 10 switches the state of the control signal from the second state to the first state, and outputs the control signal in the first state to the receiving device 50. Accordingly, at the same time generating the first pulse signal, the switch 514 switches connection to the high-gain circuit 512. At the same time as generating the second pulse signal, the signal processor 10 switches the state of the control signal from the first state to the second state, and outputs the control signal in the second state to the receiving device 50. Accordingly, at the same time generating the second pulse signal, the switch 514 switches connection to the low-gain circuit 513”); and 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, select a second, higher gain for the receiver gain (Asano paragraph [0030]: “FIG. 3 shows timing chart for generating the first or second pulse signal and for switching the state of the control signal in the signal processor 10. The timing chart in FIG. 3 can be broadly divided into two periods, i.e., the second time period for the short-range mode and the first time period for the long-range mode. Each period includes a reception period for receiving a reflected pulse signal after outputting the first or second transmission pulse signal. The signal processor 10 handles the first and second time periods as a series of operations, and repeats the operations”; paragraph [0032]: “At the same time as generating the first pulse signal, the signal processor 10 switches the state of the control signal from the second state to the first state, and outputs the control signal in the first state to the receiving device 50. Accordingly, at the same time generating the first pulse signal, the switch 514 switches connection to the high-gain circuit 512. At the same time as generating the second pulse signal, the signal processor 10 switches the state of the control signal from the first state to the second state, and outputs the control signal in the second state to the receiving device 50. Accordingly, at the same time generating the second pulse signal, the switch 514 switches connection to the low-gain circuit 513”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the system taught in combination by Kim, Hakobyan and Asano the transmitter operable to: 
for a first time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the near range but not the far range, select a first, lower gain for the receiver gain; and 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, select a second, higher gain for the receiver gain as taught by Asano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system taught in combination by Kim and Hakobyan, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the receiver operable to:
for a first time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the near range but not the far range, select a first, lower gain for the receiver gain; and 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, select a second, higher gain for the receiver gain as taught by Asano in order to enable “the plurality of short range transmitting chirp signals and the plurality of long range transmitting chirp signals and processing the signals processed by the receiver” (Kim paragraph [0033]) with the predictable result of “a single apparatus or system to simultaneously use a long range radar (LRR) operation and a short range radar (SRR) operation” as needed in Kim (paragraph [0038]).

In regards of claim 13, Kim and  Hakobyan teach the claimed invention as shown above for the claim 11. 
Neither Kim nor Hakobyan teach during each one of the plurality of time intervals, selecting, by the receiver of the radar system, a receiver gain for receiving the reflections of the OFDM symbols during the one of the time intervals based on from which of the near range and the far range reflections of the OFDM symbols are to be received during the one of the time intervals.
Asano teaches during each one of the plurality of time intervals, selecting, by the receiver of the radar system, a receiver gain for receiving the reflections of the OFDM symbols during the one of the time intervals based on from which of the near range and the far range reflections of the OFDM symbols are to be received during the one of the time intervals (Asano paragraph [0027]: “Upon receipt of the control signal from the signal processor 10, the switch 514 switches connection so as to output the first processed signal from the high-gain circuit 512 or the second processed signal from the low-gain circuit 513 to the subsequent stage receiving unit 52. Namely, when the switch 514 receives the control signal in the first state, the switch 514 switches connection so as to output the first processed signal to the subsequent stage receiving unit 52. When the switch 514 receives the control signal in the second state, the switch 514 switches connection so as to output the second processed signal to the subsequent stage receiving unit 52”; paragraph [0032]: “At the same time as generating the first pulse signal, the signal processor 10 switches the state of the control signal from the second state to the first state, and outputs the control signal in the first state to the receiving device 50. Accordingly, at the same time generating the first pulse signal, the switch 514 switches connection to the high-gain circuit 512. At the same time as generating the second pulse signal, the signal processor 10 switches the state of the control signal from the first state to the second state, and outputs the control signal in the second state to the receiving device 50. Accordingly, at the same time generating the second pulse signal, the switch 514 switches connection to the low-gain circuit 513”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method taught in combination by Kim and Hakobyan during each one of the plurality of time intervals, select a receiver gain for reception of the reflections of the OFDM symbols during the one of the time intervals based on from which of the near range and the far range reflections of the OFDM symbols are to be received during the one of the time intervals as taught by Asano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method taught in combination by Kim and Hakobyan, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include during each one of the plurality of time intervals, select a receiver the plurality of short range transmitting chirp signals and the plurality of long range transmitting chirp signals and processing the signals processed by the receiver” (Kim paragraph [0033]) with the predictable result of “a single apparatus or system to simultaneously use a long range radar (LRR) operation and a short range radar (SRR) operation” as needed in Kim (paragraph [0038]).

In regards of claim 14 Kim, Hakobyan and Asano teach the claimed invention as shown above for the claim 13. 
Neither Kim nor Hakobyan teach for a first time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the near range but not the far range, selecting, by the transmitter of the radar system, a first, lower gain for the receiver gain; and 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, selecting, by the transmitter of the radar system, a second, higher gain for the receiver gain.
Asano teaches for a first time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the near range but not the far range, select a first, lower gain for the receiver gain (Asano paragraph [0030]: “FIG. 3 shows timing chart for generating the first or second pulse signal and for switching the state of the control signal in the signal processor 10. The timing chart in FIG. 3 can be broadly divided into two periods, i.e., the second time period for the short-range mode and the first time period for the long-range mode. Each period includes a reception period for receiving a reflected pulse signal after outputting the first or second transmission pulse signal. The signal processor 10 handles the first and second time periods as a series of operations, and repeats the operations”; paragraph [0032]: “At the same time as generating the first pulse signal, the signal processor 10 switches the state of the control signal from the second state to the first state, and outputs the control signal in the first state to the receiving device 50. Accordingly, at the same time generating the first pulse signal, the switch 514 switches connection to the high-gain circuit 512. At the same time as generating the second pulse signal, the signal processor 10 switches the state of the control signal from the first state to the second state, and outputs the control signal in the second state to the receiving device 50. Accordingly, at the same time generating the second pulse signal, the switch 514 switches connection to the low-gain circuit 513”); and 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, select a second, higher gain for the receiver gain (Asano paragraph [0030]: “FIG. 3 shows timing chart for generating the first or second pulse signal and for switching the state of the control signal in the signal processor 10. The timing chart in FIG. 3 can be broadly divided into two periods, i.e., the second time period for the short-range mode and the first time period for the long-range mode. Each period includes a reception period for receiving a reflected pulse signal after outputting the first or second transmission pulse signal. The signal processor 10 handles the first and second time periods as a series of operations, and repeats the operations”; paragraph [0032]: “At the same time as generating the first pulse signal, the signal processor 10 switches the state of the control signal from the second state to the first state, and outputs the control signal in the first state to the receiving device 50. Accordingly, at the same time generating the first pulse signal, the switch 514 switches connection to the high-gain circuit 512. At the same time as generating the second pulse signal, the signal processor 10 switches the state of the control signal from the first state to the second state, and outputs the control signal in the second state to the receiving device 50. Accordingly, at the same time generating the second pulse signal, the switch 514 switches connection to the low-gain circuit 513”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the method taught in combination by Kim, Hakobyan and Asano for a first time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the near range but not the far range, select a first, lower gain for the receiver gain; and 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, select a second, higher gain for the receiver gain as taught by Asano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method taught in combination by Kim and Hakobyan, it is within the capabilities of one of ordinary skill in 
for a second time interval of the plurality of time intervals in which reflections of the OFDM symbols arrive from the far range, select a second, higher gain for the receiver gain as taught by Asano in order to enable “the plurality of short range transmitting chirp signals and the plurality of long range transmitting chirp signals and processing the signals processed by the receiver” (Kim paragraph [0033]) with the predictable result of “a single apparatus or system to simultaneously use a long range radar (LRR) operation and a short range radar (SRR) operation” as needed in Kim (paragraph [0038]).

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hakobyan and further in view of Bolger.
In regards of claim 8, Kim and  Hakobyan teach the claimed invention as shown above for the claim 7. 
Neither Kim nor Hakobyan explicitly teach the radar system is operable to: set the duration of each of the first subset of the plurality of time intervals to be roundtrip time of the near range; and set the duration of each of the second subset of the plurality of time intervals to be roundtrip time of the far range.
Bolger teaches the radar system is operable to: set the duration of each of the first subset of the plurality of time intervals to be roundtrip time of the near range; and set the duration of each of the second subset of the plurality of time intervals to be roundtrip In timing diagrams 306 and 308, respectively, the blanking time before the occurrence of the first "window" is one-half a code group interval and one full code group interval, respectively. As shown, timing diagram 304 is employed as the decode reference for a range between (0.25-0.5) Rmax; timing diagram 306 is employed as a decode reference for a range between (0.5-0.75)Rmax, and timing diagram 308 is employed as a decode reference for a range between (0.75-1.0)Rmax”; column 9 lines 57-67 column 10 lines 1-2: “In general, the number of range intervals into which the maximum range to be observed is divided, and the specific limits of each of these intervals, is a matter of choice in which the respective values of the minimum range to be observed, the maximum range to be observed, and the size of each range bin are the primary determining factors. In the example discussed above, the minimum range is zero, the maximum range is 5040 meters and each range bin is 40 meters. Where the minimum range to be observed is greater than zero, correlation decoding means 110 may be blanked for the entire range interval between zero and Rmin, as is known in the art”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system taught in combination by Kim and Hakobyan setting the duration of each of the first subset of the plurality of time intervals to be roundtrip time of the near range; and setting the duration of each of the second subset of the plurality of time intervals to be roundtrip time of the far range as taught by Bolger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it that the transmitting power can be varied into two-stage or more in order to easily control the detection range on the long range mode and the short range mode” as needed in Kim paragraph [0035].

In regards of claim 8, Kim and  Hakobyan teach the claimed invention as shown above for the claim 7. 
Neither Kim nor Hakobyan explicitly teach setting the duration of each of the first subset of the plurality of time intervals to be roundtrip time of the near range; and setting the duration of each of the second subset of the plurality of time intervals to be roundtrip time of the far range.
Bolger teaches setting the duration of each of the first subset of the plurality of time intervals to be roundtrip time of the near range; and setting the duration of each of the second subset of the plurality of time intervals to be roundtrip time of the far range (Bolger column 8 lines 28-37: “In timing diagrams 306 and 308, respectively, the blanking time before the occurrence of the first "window" is one-half a code group interval and one full code group interval, respectively. As shown, timing diagram 304 is employed as the decode reference for a range between (0.25-0.5) Rmax; timing diagram 306 is employed as a decode reference for a range between (0.5-0.75)Rmax, and timing diagram 308 is employed as a decode reference for a range between (0.75-1.0)Rmax”; column 9 lines 57-67 column 10 lines 1-2: “In general, the number of range intervals into which the maximum range to be observed is divided, and the specific limits of each of these intervals, is a matter of choice in which the respective values of the minimum range to be observed, the maximum range to be observed, and the size of each range bin are the primary determining factors. In the example discussed above, the minimum range is zero, the maximum range is 5040 meters and each range bin is 40 meters. Where the minimum range to be observed is greater than zero, correlation decoding means 110 may be blanked for the entire range interval between zero and Rmin, as is known in the art”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method taught in combination by Kim and Hakobyan setting the duration of each of the first subset of the plurality of time intervals to be roundtrip time of the near range; and setting the duration of each of the second subset of the plurality of time intervals to be roundtrip time of the far range as taught by Bolger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method taught in combination by Kim and Hakobyan, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to set the duration of each of the first subset of the plurality of time intervals to be roundtrip time of the near range; and set the duration of that the transmitting power can be varied into two-stage or more in order to easily control the detection range on the long range mode and the short range mode” as needed in Kim paragraph [0035].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freeman et al. (WIPO PCT Application Publication WO2013147948A2) teaches a radar system providing multiple waveforms for long range and short-range target detection;
Evans (U.S. Patent Application Publication 2017/0254893A1) teaches a system and method for estimating number and range of a plurality of moving targets;
Morita (Chinese Patent Document Publication CN103562744A) teaches a pulse radar device that “reduces the output power of the received signal of the baseband in the VGA (Variable Gain Amplifier) unit when the output level of the received signal of the baseband detected by the receiving level detection unit exceeds a predetermined level” (claim 8);
Mccorkle (U.S. Patent Application Publication 2014/0313071A1) teaches a non-linear radar able to detect non-linear target responses that are below the harmonic-noise floor of the radar. Particularly in the Paragraph [0057] it discloses “a switchable transmitter power-modifying circuit configured to receive the plurality of base transmission pulses, and for each of the base transmission pulses, to select a transmitter power-modification path from a first transmitter power-modification path that modifies the base transmission power to a first transmission power, and a second transmitter power-modification path that modifies the base transmission power to a second transmission power, the second transmission power being greater than the first transmission power”;
Matsuoka (U.S. Patent Application Publication 2004/0196175A1) teaches a pulse radar device;
Matsuoka (U.S. Patent 8451882B2) teaches an OFDM modulation/demodulation method in a transmission system that transmits data from a transmission source to a transmitting destination through OFDM modulation/demodulation. It discloses in particular in Column 2 lines 21-29 “receiving, by the transmitting destination, the OFDM-modulated symbol from the transmission source and performing OFDM demodulation of the received OFDM-modulated symbol 25 from a plurality of time points; and a selection step of selecting, by the transmitting destination, the demodulation result of the OFDM demodulation to be adopted on the basis of the demodulation results of the OFDM demodulation from the plurality of time points”;
Voigtlaender et al. (U.S. Patent Application Publication 2006/0109170A1) teaches a method and a device for adaptively controlling power in a radar device having a radar transmitter and a radar receiver. According to Examiner’s note “makes it possible to adaptively reduce the power within a relatively short range, provided that reliably detected objects exist”;
Asjadi (U.S. Patent 8446970B2) teaches a data processing apparatus and method for detecting and recovery data from Orthogonal Frequency Division Multiplexed (OFDM) symbols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648